Name: Commission Regulation (EEC) No 3879/90 of 21 December 1990 laying down rules for implementing the import arrangements applicable to products falling within CN codes 0714 10 10, 0714 10 91 and 0714 10 99, originating in Thailand and exported from that country in 1991, 1992, 1993 and 1994
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  European construction;  Asia and Oceania
 Date Published: nan

 29 . 12. 90 Official Journal of the European Communities No L 367/115 COMMISSION REGULATION (EEC) No 3879/90 of 21 December 1990 laying down rules for implementing the import arrangements applicable to products falling within CN codes 071410 10, 071410 91 and 071410 99, originating in Thailand and exported from that country in 1991 , 1992, 1993 and 1994 the submission of an import licence, the common detailed rules for the application of which were laid down by Commission Regulation (EEC) No 3719/88 Q, as last amended by Regulation (EEC) No 1599/90 (8); whereas Commission Regulation (EEC) No 891 /89 ( ®), as last amended by Regulation (EEC) No 2553/90 (10), lays down special detailed rules for the application of the system of licences for cereals and rice ; Whereas experience has shown that it is advisable to maintain measures which, under certain conditions, either facilitate the release for free circulation of quantities of products exceeding those given in the import licences, or allow the difference between the figure given in the import licences and the smaller figure actually imported to be carried forward ; Whereas, in order to ensure the correct application of the agreement, it is necessary to establish a system of strict and systematic controls that take account of the informa ­ tion given on the Thai export certificates and the Thai authorities' procedures for issuing export certificates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to certain products falling within CN codes 0714 10 and 0714 90 and coming from certain third countries ('), as last amended by Regulation (EEC) No 3842/90 (2) and in particular Article 2 thereof, / Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1340/90 (4), and in particular Article 12 (2) thereof, Whereas by Decision 90/637/EEC 0 the Council approved the renewal of the Cooperation Agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade until 1994 ; whereas under that agreement the quantities to be imported into the Community subject to a maximum levy of 6 % are only such quantities as result from the renewal of that agreement ; Whereas the rules for implementing the expiring import arrangements were laid down by Regulation (EEC) No 480/87 (*) and these, as a result, expire on 31 December 1 990 ; whereas another Regulation should therefore be adopted from 1 January 1991 for the duration of the agreement ; Whereas, following the amendment by the Council of Regulation (EEC) No 430/87, detailed rules of application should be laid down for the period during which the agreement is to apply, viz until the end of 1994 ; Whereas under the arrangements being extended the Community import licence is issued upon production of an export certificate issued by the Thai authorities, a model of which has been communicated to the Commis ­ sion ; Whereas the importation of products falling within CN codes 0714 10 10, 0714 10 91 and 0714 10 99 is subject to HAS ADOPTED THIS REGULATION : Article 1 Products falling within CN codes 0714 10 10, 0714 10 90 and 0714 10 99 originating in Thailand shall benefit from the arrangements provided for in the Cooperation Agree ­ ment if imported under cover of import licences ; (a) which are issued subject to the submission of a certifi ­ cate for export to the European Economic Commu ­ nity issued by the Department of Foreign Trade, Ministry of Commerce, Government of Thailand, hereinafter referred to as an 'export certificate', which meets the requirements laid down under Title . I ; (b) which meet the requirements laid down under Title II. O OJ No L 331 , 2. 12. 1988, p. 1 . (') OJ No L 43, 13 . 2. 1987, p. 9. (2) See page 8 of this Official Journal. O OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 134, 28 . 5. 1990, p. 1 . 0 OJ No L 347, 12. 12. 1990, p. 23. Cj OJ No L 49, 18. 2. 1987, p. 13 . ( «) OJ No L 151 , 15. 6. 1990, p. 29 . 0 OJ No L 90, 7. 4. 1989, p. 13 . (10) OJ No L 241 , 4. 9. 1990, p . 6. No L 367/116 Official Journal of the European Communities 29 . 12. 90 TITLE I Export certificates Article 2 1 . There shall be one original and at least one copy of the export certificate, to be made out of a form of which a specimen is given in Annex I. This form shall be used for export certificates issued by the Thai authorities from 1 July 1991 . Until this date the export certificate to be used shall be as in the specimen given in Annex II . The size of the form shall be approximately 210 x 297 millimetres. The original shall be made out on white paper having a printed yellow guilloche pattern back ­ ground so as to reveal any falsification by mechanical or chemical means. 2. The forms shall be printed and completed in English . 3 . The original and the copies shall be completed in typescript or in handwriting. In the latter case, they must be completed in ink and in block capitals. 4. Each export certificate shall bear a pre-printed serial number ; in the upper section it shall also bear a certifi ­ cate number. The copies shall bear the same numbers as the original . Article 3 1 . Export certificates issued in 1991 , 1992, 1993 or 1994 shall be valid for 120 days from the date of issue . The date of issue of the certificate shall be counted as part of the period of validity of the certificate. For the certificate to be valid, the sections thereof must be duly completed and it must be authenticated, as stipulated in the instructions indicated thereon. The shipped weight must be written out in full and also given in figures. 2. The export certificate shall be duly authenticated when it indicates the date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it. import licence relates to only a part of the quantity indi ­ cated on the export certificate, the issuing body shall indi ­ cate on the original the quantity for which the original was used and, after affixing its stamp, shall return the original to the party concerned. Only the quantity indicated under 'shipped weight' on the export certificate shall be taken into consideration for the issue of the import licence. 2. Where it is found that the quantities actually un ­ loaded in a given consignment are greater than the total figuring on the import licences issued for this consign ­ ment the competent authorities who issued the import licences concerned shall, at the request of the importer, communicate to the Commission by telex, case by case and as soon as possible, the number or numbers of the Thai export certificates, the number or numbers of the import licences, the excess quantity concerned and the name of the cargo vessel . The Commission shall make contact with the Thai autho ­ rities so that new export certificates may be drawn up. Pending their being drawn up, the excess quantities may not be released for free circulation under the conditions laid down in the voluntary restraint agreement between the European Economic Community and Thailand, as long as new import licences for the quantities in question cannot be presented. New import licences shall be issued under the conditions laid down in Article 7. 3. Paragraph 2 notwithstanding however, where it is found that the quantities actually unloaded in a given consignment exceed by no more than 2 % those covered by the import licences presented, the competent authori ­ ties in the Member State of release for free circulation shall, at the request of the importer, authorize the release for free circulation of the excess quantities on payment of a levy of 6 % ad valorem, and on the lodging by the importer of a security of an amount equal to the diffe ­ rence between the levy at the full rate and the levy paid. The Commission shall , upon receipt of the information referred to in the first subparagraph of paragraph 2, make contact with the Thai authorities so that new export certi ­ ficates can be drawn up. The security shall be released on submission to the competent authorities of the Member State of release for free circulation of an import licence for the additional quantity. The application for such a licence shall not be subject to the lodging of the security referred to in Article 14 (2) of Regulation (EEC) No 3719/88 and Article 5 of this Regulation. The licence shall be issued under the conditions laid down in Article 7 and on submission of one or more new export certificates issued by the Thai authorities. Section 20 of the additional import licence shall bear one of the following : TITLE II Import licences Article 4 1 . An application for an import licence for products falling within CN codes 0714 10 10, 0714 10 90 and 0714 10 99 shall be submitted to the competent authori ­ ties in the Member States accompanied by the original of the export certificate. The original of the said export certi ­ ficate shall be retained by the body which issues the import licence . However, where the application for an  Certificado complementario, apartado 3 del artÃ ­culo 4 del Reglamento (CEE) n ° 3879/90  Supplerende licens, forordning (EÃF) nr. 3879/90 artikel 4, stk. 3 No L 367/ 11729. 12. 90 Official Journal of the European Communities  ZusÃ ¤tzliche Lizenz  Artikel 4 Absatz 3 der Verord ­ nung (EWG) Nr. 3879/90  Importafgiften begrÃ ¦nses til 6 % af vÃ ¦rdien (jf. samarbejdsaftalen)  BeschrÃ ¤nkung der AbschÃ ¶pfung auf 6 % des Zoll ­ werts (Anwendung des Kooperationsabkommens)  Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ   Ã Ã Ã ¸Ã Ã ¿ 4 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  3 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3879/90  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã ' Ã ±Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ 6% Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¯Ã ± (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ±Ã  Ã Ã Ã ½Ã µÃ Ã ³Ã ±Ã Ã ¯Ã ±Ã )  Licence for additional quantity, Article 4 (3) of Regu ­ lation (EEC) No 3879/90  Levy limited to 6 % ad valorem (application of the Cooperation Agreement)  Certificat complÃ ©mentaire, rÃ ¨glement (CEE) n0 3879/90 article 4 paragraphe 3  PrÃ ©lÃ ¨vement limitÃ © Ã 6 % ad valorem (application de l'accord de coopÃ ©ration)  Titolo complementare, regolamento (CEE) n. 3879/90 articolo 4, paragrafo 3  Prelievo limitato al 6 % ad valorem (applicazione dell'accordo di cooperazione)  Aanvullend certificaat  artikel 4, lid 3, van Verorde ­ ning (EEG) nr. 3879/90  Heffing beperkt tot 6 % ad valorem (toepassing van de Samenwerkingsovereenkomst)  Certificado complementar, n? 3 do artigo 4? do Regu ­ lamento (CEE) n? 3879/90 .   Direito nivelador limitado a 6 % ad valorem (apli ­ caÃ §Ã £o do Acordo de CooperaÃ §Ã £o) ; (b) in section 20 :  Nombre del barco (indicar el nombre del barco que figura en el certificado de exportaciÃ ³n tahi ­ IandÃ ©s)  Skibets navn (skibsnavn, der er anfÃ ¸rt i det thai ­ landske eksportcertifikat)  Name des Schiffes (Angabe des in der thailÃ ¤ndi ­ schen Bescheinigung fÃ ¼r die Ausfuhr eingetra ­ genen Schiffsnamens) The security shall be forfeit in respect of the quantities for which an import licence for the additional quantity is not submitted within four months, except in cases of force majeure, from the date of acceptance of the declaration of release for free circulation referred to in the first subpara ­ graph. It shall be forfeit in particular in respect of quanti ­ ties for which an import licence for the additional quan ­ tity has not been issued in accordance with Article 7 ( 1 ). Following imputation and endorsement by the competent authority of the import licence for the additional quantity, and upon the release of the security provided for in the first subparagraph, the licence shall be returned as quickly as possible to the issuing body. 4. Applications for licences may be lodged in any Member State and licences issued shall be valid in the 12 Member States. The fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88 shall not apply to imports made under the agree ­ ment between the European Economic Community and Thailand.  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã ¿Ã ÃÃ »Ã ¿Ã ¯Ã ¿Ã (Ã Ã ·Ã ¼Ã µÃ ¹Ã Ã Ã Ã µ Ã Ã ·Ã ½ Ã ¿Ã ½Ã ¿ ­ Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã ¿Ã ÃÃ »Ã ¿Ã ¯Ã ¿Ã ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ±Ã  ­ Ã »Ã ±Ã ½Ã ´Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã )  Name of the cargo vessel (state the name of the vessel given on the Thai export certificate)  Nom du bateau (indiquer le nom du bateau figu ­ rant sur le certificat d'exportation thaÃ ¯landais)  Nome della nave (indicare il nome della nave che figura sui titolo di esportazione tailandese)  Naam van het schip (zoals aangegeven in het Thaise uitvoercertificaat)  Nome do navio (indicar o nome do navio que consta do certificado de exportaÃ §Ã £o tailandÃ ªs) ; : Numero y fecha del certificado de exportaciÃ ³n tahilandÃ ©s Article 5 By way of derogation from Article 1 2 of Regulation (EEC) No 891 /89, the security relating to the import licences provided for under this Regulation shall be ECU 5 per tonne.  Det thailandske eksportcertifikats nummer og dato  Nummer und Datum der thailÃ ¤ndischen Beschei ­ nigung fÃ ¼r die Ausfuhr  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± Ã Ã ¿Ã Ã Ã ±Ã Ã »Ã ±Ã ½Ã ´Ã ¹Ã ºÃ ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã   Serial number and date of issue of the Thai export certificate Article 6 1 . Applications for an import licence and the licence itself shall be marked in section 8 THAILAND'. 2. The licence shall bear the following indications in one of the language versions given below : (a) in section 24 :  NumÃ ©ro et date du certificat d exportation thaÃ ¯lan ­ dais  Numero e data del titolo di esportazione tailandese  Nummer en datum van het Thaise uitvoercertifi ­ caat  Numero e data do certificado de exportaÃ §Ã £o tailandÃ ªs.  ExacciÃ ³n reguladora limitada al 6 % ad valorem (aplicaciÃ ³n del Acuerdo de cooperaciÃ ³n) No L 367/118 29. 12. 90Official Journal of the European Communities 3. A licence shall be accepted in support of a declara ­ tion for release into free circulation only if, notably in the light of a copy of the bill of lading presented by the party concerned, it is shown that the products for which the release into free circulation is requested have been trans ­ ported to the Community by vessel referred to in the import licence. 4. Subject to application of Article 4 (3) and notwith ­ standing Article 8 (4) of Regulation (EEC) No 3719/88, the quantity released for free circulation may not exceed that shown in sections 17 and 18 of the import licence. The figure 0 shall be entered to that effect in section 19 of the said licence. Article 7 1 . The import licence shall be issued on the fifth working day following the day on which the application was lodged, after the Commission has informed the competent authorities of the Member States by telex that the conditions laid down in the Cooperation Agreement have been fulfilled. In the event of non-observance of the conditions gover ­ ning the issue of the licence, the Commission may, where necessary, and following consultation with the Thai authorities, adopt appropriate measures. 2. At the request of the party concerned, and following communication of the Commission's agreement by telex, the import licence may be issued within a shorter period. Article 8 By way of derogation from Article 8 of Regulation (EEC) No 891 /89, the last day of the period of validity of the import licence shall correspond to the last day of the period of validity of the export certificate plus 30 days. Article 9 1 . The Member States shall communicate to the Commission each day by telex the following information concerning each application for a licence :  the quantity for which each import licence is requested, with the indication, where appropriate, 'licence for additional quantity',  name of applicant for import licence,  the number of the export certificate submitted, as indicated in the upper section of the certificate,  the date of issue of the export certificate,  the total quantity for which the export certificate was issued,  the name of the exporter indicated on the export certificate. 2. At the end of the first half on the year following, at the latest, the authorities responsible for issuing import licences shall communicate to the Commission by telex a complete list of quantities not taken up indicated on the back of the import licences, the name of the cargo vessel and the numbers of export certificates in question. TITLE III Final provisions Article 10 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . ' Done at Brussels, 21 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANEXO I  BILAG I- ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEXI ANNEXE I ALLEGATO I- BIJLAGE I ANEXO I ORIGINAL SERIAL No DEPARTMENT OF FOREIGN TRADE MINISTRY OF COMMERCE GOVERNMENT OF THAILAND EXPORT CERTIFICATE SPECIAL FORM FOR MANIOC PRODUCTS UNDER CN CODES 0714 10 10, 0714 10 91 , 0714 10 99 EXPORT CERTIFICATE No EXPORT PERMIT No 1 . EXPORTER (NAME, ADDRESS AND COUNTRY) 2. FIRST CONSIGNEE (NAME, ADDRESS AND COUNTRY) NAME NAME ADDRESS ADDRESS COUNTRY COUNTRY 4. COUNTRY/COUNTRIES OF DESTINATION IN EEC3. SHIPPED PER 5. TYPE OF MANIOC PRODUCTS 6. WEIGHT (TONNES) 7. PACKING SHIPPED WEIGHT IN BULKCN CODE 0714 10 10 :N CODE 0714 1091 DN CODE 0714 10 99 ESTIMATED NET WEIGHT BAGS OTHERS WE HEREBY CERTIFY THAT THE ABOVEMENTIONED PRODUCTS ARE PRODUCED IN AND ARE EXPORTED FROM THAILAND DEPARTMENT OF FOREIGN TRADE DATE NAME AND SIGNATURE OF AUTHORIZED OFFICIAL AND STAMP THIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE FOR USE OF EEC AUTHORITIES : class="page"> ANEXO II BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEXII  ANNEXE II ALLEGATO II BIJLAGE II ANEXO II ORIGINAL SERIAL No DEPARTMENT OF FOREIGN TRADE MINISTRY OF COMMERCE GOVERNMENT OF THAILAND EXPORT CERTIFICATE SPECIAL FORM FOR MANIOC PRODUCTS UNDER TARIFF CCT No 07.06 A EXPORT CERTIFICATE No \ EXPORT PERMIT No \ 1 . EXPORTER (NAME. ADDRESS AND COUNTRY) 2. FIRST CONSIGNEE NAME, ADDRESS AND COUNTRY NAME NAME ADDRESS ADDRESS COUNTRY COUNTRY 3. SHIPPED PER 4. COUNTRY/COUNTRIES OF DESTINATION IN EEC S. TYPE OF MANIOC PRODUCT* 6. WEIGHT (TONNES) 7. PACKING SHIPPED WEIGHT ~Ã  \ PELLETS IN BULK I CHIPS BAGS ESTIMATED NET WEIGHT OTHERS OTHERS WE HEREBY CERTIFY THAT THE ABOVEMENTIONED PRODUCTS ARE PRODUCED IN AND ARE EXPORTED FROM THAILAND DEPARTMENT OF FOREIGN TRADE DATE NAME AND SIGNATURE OF AUTHORIZED OFFICIAL AND STAMP I THIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE FOR USE OF EEC AUTHORITIES :